Citation Nr: 1506547	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1992 rating decision that denied service connection for a back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents (with the exception of a transcript of a May 2014 Board videoconference hearing) pertinent to the present appeal.


FINDING OF FACT

The May 1992 rating decision contained CUE.  The Veteran's arthritis of the back was undebatably diagnosed within one year of his service separation, and manifested to a compensable degree.  


CONCLUSION OF LAW

The denial of service connection for a back disability in a May 1992 rating decision contained CUE; the criteria for service connection for arthritis of the back were met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

There is a three-part test to determine whether a prior decision was based on CUE:  (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In May 1992, the RO denied service connection for back injury on the basis that findings of such was not found on the October 1991 VA examination.  This decision is final.  The Veteran later submitted a CUE claim concerning the May 1992 decision, and the RO, in March 2012, denied the claim.  In a December 2012 rating decision, the RO granted service connection for lumbar spine degenerative joint disease (residual of back injury).  

The Veteran contends that, as evidenced by findings of an in-service back injury, and findings of arthritis within one year of service separation shown to have been manifested to a compensable degree, a reversal of the May 1992 rating decision based on CUE is warranted.  See May 2014 hearing transcript.  The Board agrees that the RO's May 1992 finding that a back injury was not found on the VA examination was clearly and unmistakably erroneous in that the regulatory provisions extant at the time were incorrectly applied.  

In May 1992, the evidence of record included an in-service March 1991 emergency care and treatment record, which shows that the Veteran incurred a lumbar spine fall injury.  Tenderness was shown on examination.  Status post trauma was provided as a diagnosis.  X-ray findings of the lumbar spine were reported to be normal, to be reviewed by radiologist.  A sick call record, dated later in March 1991, showed the Veteran was seen for back trauma occurring one week earlier.  Lumbar spine tenderness was observed on examination.  Lumbar spine contusion was diagnosed.  An April 1991 medical record consultation sheet which reported that the Veteran was two weeks status post fall injury where he sustained a profound contusion in his lower spine area.  Examination shows the Veteran's lumbar spine to be very stiff and sore.  

After his May 1991 service separation, the Veteran was afforded a VA examination in October 1991.  He complained of low back stiffness and pain.  Examination of the Veteran's back showed no external injury, and neither redness nor tenderness.  X-ray examination, conducted in the course of the examination, shows lumbosacral spine diagnoses of minimal degenerative change of the lowermost apohyseal joints bilaterally, unilateral sacralization of the 5th lumbar vertebrae on the left and probable very little scoliosis of the lumbar spine with convexity to the right.  The diagnoses included history of back injury and degenerative joint disease of the back.  

The Veteran essentially asserts that the evidence of record in May 1992 showed that arthritis of the spine was shown to manifest in October 1991, classified as degenerative change/degenerative joint disease of the lumbosacral spine.  Therefore, adds the Veteran, his lumbar spine arthritis manifested to a compensable degree within one year following his separation from service.  There is evidence of residuals of back pain in the October 1991 VA examination report and this finding satisfies the requirement that arthritis be manifested to a degree of 10 percent.  The intent of the rating schedule is to recognize painful motion with a joint as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (1991).  Thus, there is a basis to support a presumptive grant of service connection for a lumbar spine disability.  38 C.F.R. §§ 3.307, 3.309 (1991).  Even though the RO in May 1992 was permitted to rely on its own medical judgment to support its conclusions, such conclusions must be consistent with the evidence of record.  Instead, the evidence then of record clearly shows that the Veteran's lumbar spine arthritis was incurred in service.

In view of the foregoing, the Board finds that it was undebatable that there was evidence of a back injury on the October 1991 VA examination as the examiner noted arthritis of the lumbar spine.  Further, arthritis was manifested to a compensable degree within one year of the Veteran's separation from service based upon the facts of record and law in effect at the time of the May 1992 rating decision.  To find otherwise would be reversible error.  Consequently, that rating decision's denial of service connection for a back disability contained CUE.  Therefore, the prior denial of service connection for a back disability is reversed.  Service connection for arthritis of the lumbar spine is granted as if it was awarded on the date of that decision.


ORDER

The request to reverse the May 1992 decision to the extent it denied service connection for a back injury disability, on the basis of CUE, is granted; service connection for arthritis of the lumbar spine is granted as if it was awarded on the date of that decision.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


